Citation Nr: 0903150	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  00-04 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic obstructive pulmonary disease (COPD).

2.  Whether clear and unmistakable error (CUE) is present in 
a January 8, 1971, rating decision which failed to award 
separate ratings for shell fragment wounds to Muscle Groups 
III and IV, failed to award a separate rating for residual 
scars, and failed to award a separate rating for a lung 
condition.

3.  Entitlement to an effective date prior to June 7, 1999, 
for the award of a separate compensable rating for a shell 
fragment wound of the right rhomboideus muscle, Muscle Group 
II.

4.  Entitlement to an effective date prior to June 7, 1999, 
for the award of a separate compensable rating for a shell 
fragment wound of the right anterior shoulder, Muscle Group 
III.

5.  Entitlement to a disability rating in excess of 20 
percent for a shell fragment wound of the right rhomboideus 
muscle, Muscle Group II.

6.  Entitlement to a disability rating in excess of 20 
percent for a shell fragment wound of the right anterior 
shoulder, Muscle Group III.

7.  Entitlement to an effective date earlier than June 7, 
1999, for assignment of a separate compensable rating for 
COPD.

[Vacatur of a February 5, 2007, Board decision deciding, in 
part, the claim for an effective date earlier than June 7, 
1999, for assignment of a separate compensable rating for 
COPD is the subject of a separate Board of Veterans' Appeals 
decision issued this same date.]


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.  

The issues of CUE in a January 1971 rating decision, earlier 
effective dates and increased ratings for Muscle Groups II 
and III are before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2008 Order, the Court endorsed a 
June 2008 joint motion for remand, vacated the portion of the 
February 2007 Board decision that denied those claims, and 
remanded the matter for compliance with the instructions in 
the joint motion.

In February 2007, the COPD, CUE, earlier effective date and 
increased rating claims came before the Board of Veterans' 
Appeals (Board) on appeal from September 1999, October 2001 
and June 2003 rating decisions of the RO in Muskogee, 
Oklahoma, which denied the above issues.  The Board notes 
that the veteran also appealed thirteen other issues, seven 
of which he withdrew during his hearing before the 
undersigned and six of which were decided in the Board's 
February 2007 decision and abandoned in the June 2008 Joint 
Motion.  The Board remanded the COPD claim for additional 
development in the February 2007 decision and the claim 
returns now for appellate consideration. 

The Board notes that the Joint Motion for Remand incorrectly 
identified two of the issues, which led to both being 
mischaracterized in the Court Order.  Specifically, the Joint 
Motion states that the February 2007 Board decision denied 
entitlement to an effective date earlier than January 29, 
2002, for the assignment of a separate compensable rating for 
a shell fragment wound of the right rhomboideus muscle, 
Muscle Group II and entitlement to an effective date prior to 
July 28, 1999, for the award of a separate compensable rating 
for a shell fragment wound of the right anterior shoulder, 
Muscle Group III.  The Board actually granted effective dates 
of June 7, 1999, for both disabilities, which was implemented 
in a March 2007 rating decision.  The Board has 
recharacterized the issues accordingly.  

The veteran testified before a Veterans Law Judge in August 
2000.  This judge left the Board and the veteran was provided 
another opportunity to testify before the Board.  He did so 
at a June 2006 videoconference hearing before the 
undersigned.  Transcripts have been associated with the file.

When this case came before the Board in February 2007, the 
veteran was represented by a different attorney.  He changed 
representation while the case was on appeal to the Court.  

The issues of increased ratings and effective dates are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  The veteran has associated additional service treatment 
records with the claims file that were not of record at the 
time of the January 1971 rating decision.

2.  The additional service treatment records pertain to 
initial treatment of the veteran's service connected gunshot 
wound.  


CONCLUSION OF LAW

The veteran's motions for revision of the January 1971 rating 
decision are moot.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403, 20.1404, 20.1406 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for Revision based on CUE

The veteran has, through counsel, made several motions for 
revision of the January 1971 rating decision granting service 
connection on the basis of CUE.  The veteran's 
representatives have also challenged the finality of the 
January 1971 rating decision.  

Motions for CUE can only be brought against final decisions.  
38 C.F.R. § 3.104(a) (2008); see also 38 U.S.C.A. § 7105(c) 
(West 2002).  If the 1971 rating decision did not become 
final, the CUE motions are moot.  Accordingly, the Board must 
first address the finality of the 1971 decision before 
addressing the substance of the CUE motions.

The veteran's arguments regarding finality pertain to the 
absence of notification of an award letter in the file, 
notifying the veteran of the outcome of the January 1971 
rating decision and providing him notice of his appellate 
rights.  Without such notice, the decision could not have 
become final.  See Hauck v. Brown, 6 Vet. App. 518, 519 
(1994) (per curiam order) (where an appellant never received 
notification of any denial, the one-year period within which 
to file an NOD, which commences with the date of mailing of 
notice of the result of initial review or determination, did 
not begin to run).  

The Board agrees with the veteran's contentions that the 
January 1971 rating decision is not final, albeit on 
different grounds.  

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (2008).  This 
provision relates to official service department records 
which presumably have been misplaced and have not been 
located and forwarded to VA.  Id.  Notwithstanding any other 
section in Part 3 of Title 38 of the C.F.R., at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim.  Id.  The Board notes that this 
regulation has been revised during the pendency of the 
litigation discussed above; however, the change has no impact 
on the outcome of this case.  

The Board notes that this provision is typically understood 
to apply to petitions to reopen previously denied claims for 
service connection.  A claim for service connection consists 
of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  While the veteran was granted service 
connection, such a grant is not a barrier to the application 
of 38 C.F.R. § 3.156(c).  A grant of service connection 
consists, necessarily, in the substantiation of veteran 
status, existence of a disability and a connection between 
service and the disability.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2006).  These elements must be satisfied in full.  
There is no additional evidence which could possibly alter 
the outcome as to these three elements, and no evidence could 
possibly be relevant to them.  The assignment of a Diagnostic 
Code, disability rating and effective date are open to 
challenge even after the first three elements are conceded.  
See, e.g., Grantham v. Brown, 114 F.3d 1156 (1997).  As the 
degree of disability and effective date elements are a part 
of the veteran's original service connection claim and they 
have not been granted in full, relevant service department 
records may be submitted that would require reconsideration 
of the claim.  

In July 2004, the veteran's prior representative submitted a 
set of records from the 2nd Surgical Hospital and the 67th 
Evacuation Hospital pertaining to the initial treatment of 
the veteran's service connected gunshot wound.  

The Board notes that the veteran's motions for revision 
encompass arguments relating to the original characterization 
of his gunshot wound residuals and the Diagnostic Codes and 
ratings assigned.  Under 38 C.F.R. §§ 4.55 and 4.56, muscle 
injuries are to be rated based, in part, on the initial 
injury suffered by the veteran.  See 38 C.F.R. §§ 4.55, 4.56 
(1970, 2008).  The veteran has also submitted additional 
medical evidence during the course of the claim which 
disagrees with the original characterization of his 
disability.  The veteran's new service treatment records 
require reconsideration of the claim from the time of the 
original grant of service connection.  As such, the Board 
finds that this additional evidence falls into the exception 
created by 38 C.F.R. § 3.156(c).  The veteran's claim is 
therefore considered pending since the time of his original 
claim for service connection.  See 38 C.F.R. § 3.156; Vigil 
v. Peake, 22 Vet. App. 63 (2008).

As noted above, motions for revision of prior decisions based 
on CUE can only be brought against final decisions.  In light 
of the Board's determination that the January 1971 rating 
decision has not become final, the veteran's motions are 
moot.  See 38 C.F.R. § 3.104(a).  The various CUE motions 
pertained to the appropriateness of the veteran's original 
ratings and assignment of only one Diagnostic Code and rating 
for the gunshot wound.  As these were pled in the alternative 
with the issues remanded below, the veteran is not prejudiced 
by this dismissal. 

Veterans Claims Assistance Act (VCAA)

The veteran's CUE motions have been dismissed as moot.  
Additionally, CUE motion must be based on the record and law 
that existed at the time of the prior adjudication in 
question, and the VCAA is not applicable.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  As such, 
the Board finds that any error related to the VCAA on the 
motions is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 


ORDER

The motions for revision of the January 1971 rating decision 
are dismissed.


REMAND

In light of the Board's determination that the 1971 rating 
decision did not become final, the remaining issues must be 
remanded.  

Effective dates may be assigned based on the date of claim, 
date of separation or date entitlement first arose.  
Considering the 1971 decision to be final, the RO has not 
considered this in the first instance in relation to the 
veteran's separate compensable ratings for injuries to Muscle 
Groups II and III or for a separate compensable rating for 
COPD.  If the Board proceeded, it would create an 
impermissible prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-93 (1993).  

The Board also notes that the provisions for rating muscle 
injuries were revised in 1997.  See 38 C.F.R. §§ 4.55, 4.56 
(1997, 2008); 62 Fed. Reg. 30237-8 (June 3, 1997).  The June 
2008 Joint Motion instructed that the Board consider the 
applicability of 38 C.F.R. § 3.114(a)(3) and the liberalizing 
law change provisions.  Because the Board cannot proceed at 
the present time, the RO is reminded to address both the 
change and the provision.  

Because the 1971 rating decision is not final, the increased 
ratings claims must also be remanded for additional 
consideration.  In particular, the RO must determine, 
following a determination of the correct effective dates, in 
the first instance how the additional service treatment 
records associated with the file along with the more recent 
medical evidence influence his initial rating and if staged 
ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The RO must take into consideration that the 
veteran's original rating has been in effect for more than 
twenty years and is therefore protected.  Should the RO 
assign increased initial ratings, the RO must take into 
consideration that, where a disability rating is 
retroactively increased and the new stage lasts more than 20 
years, the revised disability rating is protected.  
VAOPGCPREC 68-91.  The Board reminds the RO that, if earlier 
effective dates are assigned and a disability rating cannot 
be awarded based on the available evidence, the RO must 
determine whether a medical opinion is necessary to make a 
decision on the claims, including whether a retrospective 
medical opinion is necessary.  See Chotta v. Peake, 22 Vet. 
App. 80, 85 (2008).

Finally, the veteran's representatives have argued that the 
1971 determination that the veteran's gunshot wound 
disability was only characterized by a muscle injury.  They 
argue that the veteran was also entitled to a separate rating 
for a lung condition at that time.  This was one of the 
veteran's CUE motions discussed above.  Ordinarily, VA's 
failure to consider all aspects of a claim does not render 
its decision non-final, but instead is properly challenged 
through a CUE motion.  See Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  The Board's determination 
regarding finality requires that the RO determine whether the 
veteran's prior claim included a lung condition claim.  The 
veteran's COPD increased rating claim depends, in part, on 
the period under consideration, which will be affected by the 
RO's determination.  The Board concludes that the issues are 
inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).  The Board must remand the COPD 
increased rating claim to be readjudicated with the above 
issues.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the effective date 
and increased ratings claims on the merits, in 
light of the determination that the 1971 rating 
decision is not final.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


